UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedAugust 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-33292 TORTOISE CAPITAL RESOURCES CORPORATION (Exact name of registrant as specified in its charter) MARYLAND 20-3431375 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11, SUITE 300
